Grice, Justice.
We granted application for certiorari to determine whether the court of ordinary properly denied a motion seeking to vacate and rescind an order discharging an administrator, to cancel his letters of dismission, and to reinstate him and his surety. This issue had not previously been before the appellate courts of this State, and we deemed it of gravity and importance. Upon further consideration and with capable presentations by counsel for all parties, we have concluded that the judgment of the Court of Appeals, holding that the motion should have been granted, was correct.

Judgment affirmed.


All the Justices concur.